Case 2:17-cr-00037-FB-PMW Document 559-11 Filed 04/24/19 Page 1 of 3




                     Exhibit 11
           Case 2:17-cr-00037-FB-PMW Document 559-11 Filed 04/24/19 Page 2 of 3




     EAL ESTATE EQUITY MILLING will dramatically                     estate. In this same time, Rick built the FranklinSquires
R    change the face of the entire real estate marketplace
over the next decade. The real estate industry, plagued
                                                                     Companies into a nationally recognized organization,
                                                                     helping thousands achieve success in real estate by
with what seems to be an interminable increase in fraud              learning the important principles he discovered. Under
and ever sophisticated scamming and illegal profiteering             the FranklinSquires umbrella, Rick created real estate
despite that mountain of federal and                                                    acquisition, mortgage, title, educational
state regulation, is ripe for change -                                                  institution and liquidation companies
even revolution.                                                                        as well as precious metals milling,
                                                                                        multimedia, newsmagazine publishing
Real Estate Equity Milling is a new real
                                                                                        and marketing organizations.
estate investment concept that relies
upon the power of personal, private                                                       Rick has a diverse background which
real estate banking strategies. The                                                       he credits for the passion and drive he
concept, the first new approach to real                                                   has for furthering the
estate investing in over 20 years, was                                                    core values of Self-
invented and the term coined, by the founder and director            Reliance, Economic Independence
of a small, Utah based company, C. Rick Koerber.                     and Financial Freedom. These are
ABOUT RICK KOERBER - In little more than four years,                 the principles that FranklinSquires is
Rick Koerber acquired tens of millions of dollars in real            built upon.


 TOPICS COVERED INCLUDE:
                                                                                                                      GOVERNMENT
 "The Abundance Mentality and the Master Key to Riches"                                                                 EXHIBIT
 This seminar also lays the foundation for everything else that will follow for
                                                                                                                           36
 the rest of your financial life.
                                                                                                                    2:17-CR-00037 (RJS)
      1. How to Buy High and Sell Low and PROFIT Every time!
        ($450K/$350K= PROFIT)
      2. How to BUY a LUXURY HOUSE and GET PAID TO LIVE IN IT!
      3. How to Sell any House in Any Area in 21 Days or Less, for a Profit,
         GUARANTEED!
      4. How to turn a 720 CREDIT SCORE into $1,000,000 CASH!
      5. How to Cash Flow Real Estate WITHOUT EVER BEING A LANDLORD!
      6. How to Earn 24-120% Interest on Your CASH with little to NO risk!
      7. How to Use OUR MONEY, OUR CREDIT, and OUR STAFF to do
         Real Estate!




    1
                                                                                                                   FBI302-012-0084
           Case 2:17-cr-00037-FB-PMW Document 559-11 Filed 04/24/19 Page 3 of 3




                        THE FREE CAPITALIST PROJECT™
                            36S da1s to Freedom
                              • Acquire more passive income than you need to live in 365 days, Guaranteed!
                              • Acquisition Rep. - How to acquire $3.7 million in real estate in 90 days. Double your tuition or we
$7,285.00                                              will give your money back, Guaranteed!.
Plus $29.91 per month          • 21 Day Sale Rep. - How to sell any home for a profit in 21 days or less or we will buy H, Guaranteed!
Msmbersblp fee
                               • Preferred Buyer - How to turn a 720 FICO score into $1 million dollars cash!
                               • Holding Company - Learn how to think and act like a bank and obtain economic independence in less
                                                        than a year!




                        INDIVIDUAL COURSES
                        Choose any One of the First Three certifications.
                            Out of the "Rat Race" in two ,ears plus
                               • Acquisition Rep. - How to acquire $3.7 million In real estate in 90 days. Double your tuition or we
                                                       will give your money back, Guaranteed!.
                               • 21 Day Sale Rep. - How to sell any home for a profit in 21 days or less, Guaranteed!
                               • Preferred Buyer - How to turn a 720 FICO score into $1 million dollars cash!
                               • *Holding Company - Learn how to think and act like a bank. Earn 12-100% APR on cash invested!
                                                         (*Hol(ing company certification can be purchased separately for $4,295.00)




                        FRANKLINSQUIRES ASSOCIATE PROGRAM
                        (Work Study ~ourse)
                            Work Directly for The FranklinSquires Companies, LLC
                              • Get trained to find property using our proven methods.




                                      The Institute offers live workshops,self-paced home study courses, and
                                      live interactive web-based classes via distance learning. The primary
                                      objective of the Institute is to provide transformative educational
                                      experiences by actually working directly with students to realize
                                      the goals of Self-Reliance, Economic Independence and Financial
                                      Freedom for themselves, their families, and their businesses.




     2
                                                                                                                               FBI302-012-0085
